 METROPOLITAN LIFE INSURANCE COMPANY149Journeymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, AFL-CIO, and Interna-tional Union of Operating Engineers, Local Union No. 12, AFL-CIO,shall notify the Regional Director for the Twenty-first Region, inwriting, whether or not they will refrain from forcing or requiringeitherMatt J. Zaich Construction Co., or Zarubica Company as tolaborers only, by means proscribed by Section 8(b) (4) (D) to assignthework in dispute to plumbers rather than to laborers andboilermakers.[The Board quashed the notice of hearing with respect to the weld-ing of transmission line jointsfor the Zarubica Company.]Metropolitan Life Insurance CompanyandInsurance WorkersInternational Union,AFL-CIO,Petitioner.Case No. 13-RC-9051.August 21, 1963DECISION ON REVIEWOn March 14, 1963, the Regional Director for the Thirteenth Regionissued a Decision and Direction of Election in the above-entitled pro-ceeding, finding appropriate a unit of all Metropolitan Insuranceconsultants, canvassing agents, and all regular and office accountagents of the Employer at its district and detached offices located inthe Greater Chicago, Illinois, area.Thereafter, in accordance withSection 102.67 of the Board's Rules and Regulations, as amended,both Petitioner and the Employer filed with the Board timely re-quests for review of such Decision and Direction of Election, averringthat substantial questions of fact and law were raised with respectto the Regional Director's unit determination.The Petitioner ques-tions the geographic scope of the unit as found by the RegionalDirector,while the Employer challenges the Regional Director'sdecision to include insurance consultants in the unit found appropri-ate.The Board, by telegraphic Order on April 4, 1963, granted bothrequests for review and stayed the election.Thereafter, the Employerand the Petitioner filed briefs.'The Board has considered the entire record in this case with respectto the Regional Director's determination under review, together withthe briefs of the parties, and hereby affirms the Regional Director tothe extent consistent with our decision herein.'The Employer has requested oral argument.Because, in our opinion,the record andbriefs adequately set forth the issues and positions of the parties, this request is 'herebydenied.144 NLRB No. 15. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the geographic scope of the unit, the Petitioner hasrequested a unit encompassing all of the Employer's insurance officeslocated within the Chicago, Illinois, city limits.The Employer takesthe position that no unit less than Statewide in scope should be foundappropriate.As an alternative position, the Employer argues thatPetitioner's requested unit is inappropriate because it does not includeall of the Employer's offices in what is generally recognized as theMetropolitan Chicago area.This alternative unit as described by theEmployer would include its 33 offices in the city of Chicago, and 14additional offices located in the counties of Cook, DuPage, Lake, Will,and Kane.On the basis of the record before him, the Regional Director foundthat a unit limited to the Employer's offices in the city of Chicagowould be inappropriate. In reaching this conclusion, the RegionalDirector relied upon evidence that certain of the Employer's suburbanoffices,which Petitioner would exclude, had territories extending intothe city of Chicago, while several of the offices located in the city hadterritories assigned to them extending beyond the city limits.Hence,the Regional Director concluded it would be improper to limit the unitto offices located within the city of Chicago because such a unit wouldinclude certain areas in the suburbs and exclude other areas located inthe city.He therefore directed an election among employees in all ofthe Employer's offices in the Greater Chicago area.Contrary to the Regional Director, we conclude that a unit limitedto the Employer's offices in the city of Chicago is appropriate. Inprior decisions 2 involving the same parties, the Board has found thesingle district office to be appropriate for purposes of collective bar-gaining, and has stated that the Board will apply its normal prin-ciples in finding appropriate units in the insurance industry.3Further,the Board will permit groupings of district offices where such a unitcan be justified by "cogent geographic considerations."More pre-cisely, the Board has found groupings of offices to constitute appro-priate units where there was no recent bargaining history ; no unionsought a broader unit; and the unit comprised all of the employer'soffices in a separate and distinct geographic area.'Turning to the case at hand, we are satisfied that the Petitioner'srequested unit meets the Board's previously announced standards forpermitting a grouping of such offices.The city of Chicago is a well-recognized and well-defined geographic entity.While 6 of the Em-2Metropolitan Life Insurance Company,138 NLRB 512;Metropolitan Life InsuranceCompany,138 NLRB 734 (Members Rodgers and Leedom dissenting)."Quaker City Life Insurance Company,134 NLRB 960, 962.4Metropolitan Life Insurance Company,138 NLRB 512;Equitable Life InsuranceCompany,138 NLRB 529; andMetropolitan Life Insurance Company,138 NLRB 734(MembersRodgers and Leedom dissenting). METROPOLITAN LIFE INSURANCE COMPANY151ployer's 33 offices in the city of Chicago have territories extendingbeyond the city limits, and 3 of the 14 suburban offices have territoriesextending into the city, we do not regard this factor as underminingthe appropriateness of a unit confined to the city because the terri-torial boundaries of district offices may be subject to frequent change.Because of this, the Board has relied not upon territorial boundariesbut upon the physical location of the individual offices as the yardstickin determining the geographic appropriateness of the unit.Accordingly, as the unit requested by Petitioner encompasses all ofthe Employer's offices in a separate and distinct geographic area, i.e.,the city of Chicago ; 5 as there has been no recent bargaining historywith respect to the offices in question; and as no union seeks a broaderunit, we find that a unit of all of the Employer's offices located withinthe city of Chicago is appropriate for purposes of collectivebargaining.'The remaining question before us on review is whether, as foundby the Regional Director, the Metropolitan Insurance consultants(MIC's) should be included in the unit.The Petitioner argues fortheir inclusion.The Employer contends that they should be ex-cluded because of their lack of a community of interest with theother employees in the unit, the bargaining history in the Companyand in the industry which favors their exclusion, and the Petitionerwould not fairly represent the MIC's.With regard to the lattercontention, the Employer adduced evidence indicating Petitioner'shostility to the MIC program since its inception and Petitioner'sefforts in the 1962 contract negotiations to curtail and limit the salesopportunities of the MIC's.Although Petitioner does not deny itsopposition to the MIC program in the past, it now states that itwishes to represent this group of employees along with regular andoffice account agents because of the growing number of MIC's andtheir close community of interest with regular and office accountsagents.This record shows that MIC's are engaged principally in the saleof insurance in amounts exceeding $1,000.They sell personal acci-dent and health insurance, business, group life insurance, pensionplans, and estate planning coverage, while regular and office accountagents are principally engaged in the sale of what is generally termed"industrial" insurance.Generally, the MIC's and other agents havethe same supervision, and wages and other fringe benefits are similar5 The citywide scope of a multiglant or multistore unit has long been one of the criteriawhich the Board considers. See e g.,Wets Markets, Inc,142 NLRB 708;Bell Bakeriesof St Petersburg,139 NLRB 1344; and cases cited in footnote 3 ofSav-On Drugs, Inc,138 NLRB 1032.Cf.Equitable Life Insurance Company, supra. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor both.Ninety-five percent of all MIC's were formerly employedas regular or office account agents.The Regional Director found that,based upon the line of pro-gression from agent to MIC, the frequent contact between the twogroups, and their similar supervision,the MIC's should be includedin the unit.We agree, and for the reasons relied upon by the Re-gionalDirector,we shall include the MIC's in the unit foundappropriate.Accordingly,the case is hereby remanded to the Regional Directorfor the Thirteenth Region for the purpose of holding an election,pursuant to his Decision and Direction of Election,as modified herein,except that the payroll period for determining eligibility shall bethat immediately preceding the date below.MEMBERSRoDCERS and LEEDOM,dissenting :We agree withthe Employer's basic contention that any unit ofits insurance agents less than Statewide in scope is inappropriate,and for this reason would dismiss the Union's petition. See 'dissent-ing opinion inQuaker City Life Insurance Company,134 NLRB 960.However, even if we were to accept the view expounded by our col-leagues inQuaker Citythat a unit less comprehensive in scope maybe appropriate,we could not find here, as do our colleagues, thatone limited to the confines of the city of Chicago is appropriate.As we understand the majority position inQuaker Cityand sub-sequent cases,a grouping of district insurance offices into one unitless than Statewide in scope can be justified by geographic consid-erations.In the instant case, however, our colleagues are confiningthe unit to those offices of the Employer which are physically lo-cated within the city limits of Chicago.They thus exclude officesoutside the city limits which are in the Chicago metropolitan areaand in close proximity to the offices included.Some of the offices,moreover,both within and outside the city, encompass territory thatcuts acrossthe citylines.If the appropriateness of insurance agents'units is to be determined by geographic considerations, we think itwould be more reasonable to be guided by the metropolitan,or nat-ural, confines of a geographic area, rather than the political limitsof a city which are artificial and may be arbitrarily drawn, especiallywhere, as here,some of the offices are not confined to these politicallimits in their daily operations.Once again,itwould appear that this decision actually turns onthe Union's extent of organization.